DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I including claims 1-10 in the reply filed on 12/01/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Document D1: WO 2016/115574 A1 (FOUNDATION PRODUCTIONS LLC [US]; FISHER JAMES MARK OAKLEY [US]).
See International Searching Authority, form PCT/ISA/237.
Document D1: WO 2016/115574 A1 (FOUNDATION PRODUCTIONS LLC [US]; FISHER JAMES MARK OAKLEY [US]) 21 July 2016.
Regarding claim 1, Document D1 discloses a base unit (1108, see figures 19A and 19B), comprising: fixation means (distal end of the protruding part of 1102, similar to the docking port 1010, see page 25, lines 5-10) configured to fixate a module (1st unmanned aircraft, ref. 1000a) in said base unit, said fixation means being configured to release said module (1000a) from said base unit (1108) upon detecting an unmanned aircraft (1000b) being docked said module (1000a, see page 25, lines 16-19), wherein said base unit (1108) is a stationary part of an electronic device (*) and said module is a removable part of said electronic device (**).
Remarks:
(*) Since the base (1108) contains electric components (at least emitters and sensors, see page 25, line 12), it is considered to be the stationary part of an electronic device (this stationary part being part of the claimed product of claim 1).
(**) Since the unmanned aircraft (1000a) contains electric components (at least emitters and sensors, see page 25, line 12), it is considered to be the removable part of an electronic device (this removable part not being part of the claimed product of claim 1).
Regarding claims 2-7, Document D1 discloses also the subject-matter of claim 2 (see protrusion in figure 19B and ref. 1010 being similar to docking port of the base for docking of unmanned aircraft), claims 3-4 (implicit from disclosure of page 13, lines 29-32), and claims 5-7 (implicit with disclosure of page 14, lines 1-13).
Regarding claim 8, Document D1 discloses (see figures 19A and 19B) a module (unmanned aircraft, ref. 1000a) comprising: fixation means (corresponding means on the unmanned aircraft to fix to the docking means ref. 1010 of the base) configured to fixate said module (1000a) in a base unit (1102), said fixation means being configured to release (implicit) said module (unmanned aircraft, ref. 1000a) from said base unit upon detecting an unmanned aircraft (1000b) being docked with said base unit (1102) or said module (1000a) (see page 25, lines 16-19), wherein said base unit (1108) is a stationary part of an electronic device (*) and said module is a removable part of said electronic device (**).
Remarks:
(*) Since the base (1108) contains electric components (at least emitters and sensors, see page 25, line 12), it is considered to be the stationary part of an electronic device (this stationary part being part of the claimed product of claim 1).
(**) Since the unmanned aircraft (1000a) contains electric components (at least emitters and sensors, see page 25, line 12), it is considered to be the removable part of an electronic device (this removable part not being part of the claimed product of claim 1).
Regarding claims 9-10, Document D1 discloses also the features of claims 9 and 10 (see page 13, lines 29-32).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fisher et al. U.S. 10,370,122 B2 discloses personal Unmanned Aerial Vehicles (UAV's) and UAV universal docking ports “docking ports” to be incorporated into and/or attached to stationary objects and surfaces referred to collectively as “docking stations”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875